DETAILED ACTION
This Office action for U.S. Patent Application No. 16/909,133 is responsive to communications filed 6 December 2021, in reply to the Non-Final Rejection of 8 September 2021.
Claims 1–9 are pending.
In the previous Office action, claim 1 was objected to for misspelling.  Claims 1, 2, 5, 7, and 8 were objected to for want of conformity to 37 C.F.R. § 1.75(i).  Claim 1 was rejected under 35 U.S.C. § 112(b) as indefinite for using ambiguous and non-standard terminology.  Claims 1, 2, 5, 7, and 8 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2019/0206118 A1 (“Radel”) in view of U.S. Patent Application Publication No. 2018/0199029 A1 (“van der Auwera”).  Claim 3 was rejected under 35 U.S.C. § 103 as obvious over Radel in view of van der Auwera, and in view of U.S. Patent Application Publication No. 2002/0063807 A1 (“Margulis”).  Claims 4, 6, and 9 were rejected under 35 U.S.C. § 103 as obvious over Radel in view of van der Auwera and in view of Applicant-Admitted Prior Art (AAPA).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have been considered.  The objection to claim 1 for misspelling is withdrawn.  The rejection of claim 1 under 35 U.S.C. § 112(b) is withdrawn.  The objections to claims 1, 2, 5, 7, and 8 under 37 C.F.R. § 1.75(i) are maintained.  For example, claim 5 recites distinct steps of capturing a captured image at the data capturing apparatus, transmitting the 

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.
Applicant first (pp. 7–12) presents multiple related arguments alleging the claimed invention is directed to viewing the three-dimensional image outside a hemisphere, as opposed to the Radel viewing inside an immersive area, further alleging the Radel projection system works differently from the claimed system and that Radel is not limited to a hemispherical surface.  However, during prosecution, all claims are to be given to their broadest reasonable interpretation consistent with the specification.  M.P.E.P. § 2111.  Here, claim 1 itself recites a three-dimensional virtual sphere and a three-dimensional spherical volume image, a hemispherical projection surface, and naked-eye three-dimensional imaging of the volume image onto the projection surface.  Claim 1 does not recite that the naked eye viewing must be done from outside the three-dimensional virtual spherical volume.  It does not recite that the image is projected to the outside of the projection surface.  It does not recite specific methods of forming or projecting three-dimensional images within or on the surface of the spherical volume that preclude the Radel use of a mirror.  It does not recite specific methods of naked-eye stereoscopic image generation that preclude the Radel techniques of presenting depth cues.  The claimed invention as a whole is as much conceptual as concrete, containing none of the low-level specific instances of building and using the claimed apparatus for three-dimensional viewing described in the specification or argued as presenting a patentable distinction from Radel.
Applicant next (pp. 12–13) alleges that neither Radel nor van der Auwera teaches the claimed spherical plane coordinate conversion method.  With respect to the specific arguments against van der away from a frustum to a spherical segement, or alternatively performing other types of spherical rendering that in context do not require a frustrum.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0206118 A1 (“Radel”) in view of U.S. Patent Application Publication No. 2018/0199029 A1 (“van der Auwera”) for the reasons given in the 6 December 2021 Non-Final Rejection, restated and incorporated by reference.
Claim 3 is rejected under 35 U.S.C. § 103 as unpatentable over Radel in view of van der Auwera as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 
Claims 4, 6, and 9 are rejected under 35 U.S.C. § 103 as obvious over Radel in view of van der Auwera and in view Applicant-Admitted Prior Art (AAPA) for the reasons given in the 6 December 2021 Non-Final Rejection, restated and incorporated by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/David N Werner/Primary Examiner, Art Unit 2487